In a proceeding to validate petitions inter alia designating respondent Bernard Bums as a candidate in the Democratic Party Primary Election to be held on June 20, 1972 for the public office of Member of the Assembly for the 56th Assembly District and also designating said respondent and respondent Luz Patria Vega as candidates in said election for the party office of State Committeeman (male and female) for said Assembly District, the appeal is from a judgment of the Supreme Court, Kings County, entered June 14, 1972, which granted the application. Judgment affirmed, without costs. No opinion. Rabin, P. J., Munder, Latham, Shapiro and Gulotta, JJ., concur.